Citation Nr: 1030121	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a left shoulder condition 
(diagnosed as left shoulder tendonopathy), and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for a right shoulder condition 
(diagnosed as right shoulder bicipital tendonitis), and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to January 1977, 
and September 1984 to August 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen the Veteran's service connection claims for 
left and right shoulder conditions.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

Service connection for bilateral shoulder conditions was 
previously denied in an August 1997 Board Decision.  The Board 
notes that in the April 2007 Statement of the Case (SOC), a 
decision review officer (DRO) reopened the Veteran's service 
connection claims for left and right shoulder conditions, and 
ultimately denied service connection.  Although the DRO reopened 
the claims and ultimately denied service connection (see also 
April 2007 SOC), the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the 
issues are appropriately captioned as above. 

The issue of entitlement to service connection for a 
cervical spine condition has been raised by the record 
(see May 2007 "Appeal to Board," VA Form 9), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The herein reopened issues of entitlement to service connection 
for left and right shoulder conditions are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on his 
part.

FINDINGS OF FACT

1.  In an August 1997 decision, the Board denied the Veteran's 
claims of service connection for bilateral shoulder condition, 
which was previously denied in a December 1995 rating decision; 
the Veteran was provided notice of the decision and of his 
appellate rights.  

2.  The evidence received since the Board's August 1997 decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating the 
Veteran's service connection claims for left shoulder and right 
shoulder conditions.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision is final.  38 U.S.C.A. 
§§ 5104, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1100, 20.1104 (1997); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the Board's 
August 1997 Board decision denying entitlement to service 
connection for left and right shoulder disabilities, and the 
claims of service connection for left and right shoulder 
disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claims for left shoulder and right shoulder 
conditions, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this portion of the Veteran's claims.  
This is so because the Board is taking action favorable to the 
Veteran by reopening his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Merits of the Applications to Reopen

In general, Board decisions which are unappealed become final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final decision cannot 
be reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Knightly v. Brown, 6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, the Veteran initially filed a service 
connection claim for a bilateral shoulder condition in October 
1995.  In a December 1995 rating decision, the RO denied service 
connection for a bilateral shoulder condition on the basis that 
the claim was not well-grounded, in particular, there was no 
evidence of any current shoulder disability.  The Veteran 
perfected an appeal of the RO's October 1995 rating decision.  In 
an August 1997 decision, the Board denied service connection for 
a bilateral shoulder condition on the basis that the claim was 
not well-grounded, in particular, there was no evidence of any 
current shoulder disability.  The Veteran was notified of his 
appellate rights.  Because the Veteran did not appeal the Board's 
August 1997 decision, such decision became final, based on the 
evidence then of record.  38 U.S.C.A. §§ 5104, 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100, 20.1104 (1997) (current 
version 2009).  The evidence of record when the Board decided the 
claim in August 1997 included the Veteran's STRs; service 
personnel records; lay statements from his friends and his 
priest; and private treatment records from Dr. R. A.; and a June 
1996 compensation and pension (C&P) examination of the bilateral 
shoulders which included a notation of no bilateral shoulder 
diagnosis.  

In March 2006, the Veteran sought to reopen his service 
connection claim for left and right shoulder conditions.  In a 
July 2006 rating decision, the RO denied the Veteran's 
applications to reopen his service connection claims and 
determined that there was no new and material evidence to reopen 
the claims.  However, in an April 2007 SOC, a DRO reopened the 
Veteran's service connection claims for left and right shoulder 
conditions, and ultimately denied service connection.   

Evidence associated with the claims folder at the time of and 
following the July 2006 rating decision and April 2007 SOC 
includes statements and written argument submitted by or on 
behalf of the Veteran; private opinion letters from Dr. R.A. 
dated October 1997 and February 2001; and treatment records from 
the VA Medical Center (VAMC) in Miami, Florida, and VA Outpatient 
Clinic in Oakland Park, Florida.      
 
On review, the Board finds that new and material evidence has 
been received to reopen the service connection claims for left 
shoulder and right shoulder conditions.  In this regard, the 
claims folder contains treatment records from the Oakland Park VA 
Outpatient Clinic, which include diagnoses of left shoulder 
supraspinatis tendonopathy and right shoulder bicipital 
tendonitis (see March 13, 2006 Orthopedic Surgery Outpatient 
Note; March 14, 2006 Occupational Therapy Initial Evaluation 
Note; March 30, 2006 Occupational Therapy Progress Note), and 
October 1997 and February 2001 opinions from the Veteran's 
physician (Dr. R.A.) in which he opines that the Veteran's 
shoulder pain is consistent with his injuries in-service when 
serving as a parachutist.  See October 1997 Private Opinion 
Letter; February 2001 Private Opinion Letter.

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  38 
C.F.R. 3.156(a).  The treatment records from the Oakland Park VA 
Outpatient Clinic, and the October 1997 and February 2001 private 
medical opinions from Dr. R.A. are material in that they reveal 
current bilateral shoulder disabilities and suggest a 
relationship between the Veteran's bilateral shoulder 
disabilities and his service, and therefore raise a reasonable 
possibility of establishing the claim.  As such, the Board finds 
that the March 13, 2006 Orthopedic Surgery Outpatient Note; March 
14, 2006 Occupational Therapy Initial Evaluation Note; March 30, 
2006 Occupational Therapy Progress Note; October 1997 Private 
Opinion Letter; and February 2001 Private Opinion Letter are 
considered new and material for the purpose of reopening the 
service connection claims for left and right shoulder conditions, 
and such claims are reopened.  The Board's decision is strictly 
limited to the reopening of the claims and does not address the 
merits of the underlying claims.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for left and right shoulder 
disabilities.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of this 
decision.




REMAND


The Board has herein reopened the service connection claims for 
left shoulder and right shoulder conditions.  Further development 
is necessary prior to analyzing the claims on the merits.  

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
variously diagnosed with left shoulder tendonopathy and right 
shoulder bicipital tendonitis.  See March 13, 2006 Orthopedic 
Surgery Outpatient Note; March 14, 2006 Occupational Therapy 
Initial Evaluation Note; March 30, 2006 Occupational Therapy 
Progress Note.  Further, the Veteran claims he sustained various 
injuries to his shoulders while serving as a parachutist in-
service, but did not seek treatment or such treatment was not 
documented.  See March 14, 2006 Occupational Therapy Initial 
Evaluation Note; May 2007 "Appeal to Board," VA Form 9.  His 
DD-214 shows that his military occupational specialty was a unit 
supply specialist, and he received a parachutist badge for such 
training.  Although the Veteran's service treatment records 
(STRs) are negative for a documented in-service shoulder injury 
and/or evidence of any shoulder condition after his enlistment 
into service, the Board finds the Veteran's statements regarding 
in-service injuries to his shoulders while serving as a 
parachutist consistent and credible with such service.  Based on 
the foregoing, a VA exam is necessary to ascertain whether the 
Veteran's currently diagnosed lumbar spine disability is related 
to service.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The AMC/RO should obtain the Veteran's 
current treatment records from Miami VAMC 
and Oakland Park VA Outpatient Clinic for 
the period June 2006 to the present, and 
associate these records with the claims 
folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA medical examination to determine the 
current nature and etiology of his left 
and right shoulder disabilities, to 
include his currently diagnosed left 
shoulder tendonopathy and right shoulder 
bicipital tendonitis disabilities.

The VA medical examiner should render an 
opinion as to the following:

a)	 Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current left shoulder disability 
is related to the Veteran's service, to 
include as a parachutist; and

b)	Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current right shoulder 
disability is related to the Veteran's 
service, to include as a parachutist.

A complete rationale should be provided for 
any opinion.  The examiner should reconcile 
the opinion(s) with the Veteran's STRs and 
any VA or private treatment records obtained 
regarding the Veteran's left and right 
shoulder disabilities, including the October 
1997 Private Opinion Letter and February 
2001 Private Opinion Letter from Dr. R.A., 
which states that the Veteran's shoulder 
pain is consistent with his injuries in-
service when serving as a parachutist.  The 
claims file should be made available to the 
examiner for review.  The entire claims file 
must be reviewed by the examiner in 
conjunction with each examination and the 
report should state that such review has 
been accomplished.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for left and right shoulder conditions, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


